Title: New York Assembly. Remarks on an Act Concerning Wrecks at Sea, [3 February 1787]
From: Hamilton, Alexander
To: 


[New York, February 3, 1787]
Mr. Hamilton was not satisfied with the punishment of fines and imprisonment to be inflicted on those persons who despoil’d the distressed of their property; persons cast away, were objects of commiseration, and every person who was so callous as to add to their misfortune, deserved more severe punishment.
In England it was made death without benefit of clergy, this he thought too severe, and therefore proposed to soften it, by extending it to corporal punishment, at the discretion of the court, so as not to affect life or limb.
This punishment might be distributed as the case required, but as the law stood at present it was too lenient in its punishment for some aggravated offences.
